— Judgment affirmed, with costs. Young, Kapper and Seeger, JJ., vote for affirmance, being of opinion that the annexation proceedings were void and that, therefore, respondents’ property is not within the village; Lazansky, P. J., concurs, but is of opinion that under the Village Law the county clerk was not otherwise warranted in filing respondents’ map. The Village Law does not authorize the relief prayed for in paragraph B of the complaint, and to have granted the relief sought in paragraph C would have deprived respondents of their property without due process of law; Carswell, J., dissents.